Citation Nr: 0511452	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-26 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967, to include service in the Republic of Vietnam from 
March 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has reported that he witnessed the death of a 
fellow serviceman, his friend, in October 1966.  The veteran 
has contended that the deceased serviceman was on convoy 
escort from Company C, 1st Battalion, 16th Infantry, 1st 
Infantry Division.  The veteran has consistently reported 
this incident as a primary stressor.  The records show that 
the death of the referenced serviceman occurred in October 
1966.  Therefore, the Board is of the opinion that further 
development is warranted in order to link the veteran's unit 
with the deceased serviceman's unit.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressor.  USASCRUR should be 
requested to respond to whether elements 
of 1st Battalion, 16th Infantry, 1st 
Infantry Division were involved in convoy 
escort duty on or about October 4, 1966 in 
or around Long Binh or Bear Cat, and 
whether elements of the above-mentioned 
unit came under attack and sustained 
casualties.  

2.                                                      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



